       Case 2:20-cv-00676-JAM-EFB Document 7 Filed 05/18/20 Page 1 of 1


1                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
2
3 MASAO HENDRIX, Individually and on
     behalf of others similarly situated,
4
                        Plaintiff,                  Case No.: 2:20-cv-00676-JAM-EFB
5
              vs.                                   ORDER GRANTING STIPULATION OF
6                                                   PLAINTIFF AND DEFENDANT
     AVKARE, INC., et al.,                          EXPRESS SCRIPTS, INC. FOR AN
7                                                   ORDER EXTENDING THE TIME TO
                        Defendants.                 ANSWER OR RESPOND TO
8                                                   PLAINTIFF’S COMPLAINT
9                                                   Judge: Hon. John A. Mendez
10
11
12
13
     Pursuant to the stipulation of the parties herein, the Court hereby orders that Express Scripts
14
     must answer or otherwise respond to the Complaint on or before July 10, 2020.
15
16            IT IS SO ORDERED.

17
18
     Date: May 15, 2020                         /s/ John A. Mendez________________________
19                                              HON. JOHN A. MENDEZ
                                                UNITED STATES DISTRICT COURT JUDGE
20
21
22
23
24
25
26
27
28

                                            [PROPOSED] ORDER
     DocID: 4832-9115-0012.1
